DETAILED ACTION
This action is responsive to the amendments filed 3/17/2022.
Claims 1-12 are pending. Claims 1 and 7 are currently amended.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, et al., U.S. PGPUB No. 2011/0154246 (“Oh”), in view of Ookawara, U.S. PGPUB No. 2015/0058785 (“Ookawara”), and in view of Nanaumi, U.S. PGPUB No. 2017/0262722 (“Nanaumi”)777.
Oh teaches a system and method for correcting text input. With regard to Claim 1, Oh teaches an input information correction method comprising: 
determining whether a letter object, of the letter information, that has been input and is displayed on a display in an area separate from the software keyboard has been touched ([0040] describes that an input unit can receive a coordinate of a letter displayed on a point a user touches in an input field. [0070]-[0071] describe that input letters in an input field, shown in Fig. 2A as separate from a keyboard, can be displayed and determined as touched in a magnified view of the input field); 
when the input letter object is determined to have been touched, recognizing the touched letter object as an object to be corrected ([0040] describes that the letter recognized at the touch coordinates is recognized as a mistyped letter, or a letter to be corrected); 
displaying correction candidate objects that are different from the touched letter object ([0043]-[0044] describe that the system can process the determined letter, to determine coordinates of keys on the soft keyboard which are adjacent to the touched letter. Keys can then be displayed in a magnified form directly underneath the input field as shown at Figs. 2A and 2B); 
determining whether one of the correction candidate objects has been touched; and when one of the displayed correction candidate objects is determined to have been touched, replacing the touched letter object with the touched correction candidate object ([0050] describes that a user can select from among the keys in the magnified images, to correct the letter to the selected letter).
Oh, in view of Ookawara teaches storing a type information which is associated with a letter information and relates to a type of software keyboard layout used for inputting the letter information; reading the type information that has been previously stored upon input of the letter information; and displaying correction candidate objects based on the type information. 
Oh teaches at [0043]-[0044] that the system determines the stored keyboard arrangement information in displaying correction candidates corresponding to keys adjacent to a character when one is touched for correction. Ookawara teaches at [0085] and Fig. 7 that an input character from a keyboard is stored, along with coordinate and other information related to the input of the character. Fig. 19 shows that character information related to a keyboard for Roman characters is stored, while Fig. 7 shows that information related to a Japanese character input keyboard can be stored for correcting input from that keyboard type. Fig. 22 shows the Roman characters for correction; Fig. 11 shows correction inputs for the Japanese characters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ookawara with Oh. Ookawara enables mistake identification and correction across multiple character sets and multiple key layouts. Therefore, one of skill in the art would seek to combine elements of Ookawara with Oh, to increase the utility of the correction system in Oh by making it applicable across different keyboard layouts and languages.
Oh, in view of Ookawara and Nanaumi teaches displaying correction candidate objects that are different from the touched letter object based on the type information in a periphery of and adjacent to the touched letter object. Oh teaches displaying correction candidate objects different from the touched letter, and Ookawara teaches displaying correction candidate objects based on the type information. Nanaumi teaches displaying correction candidate objects in a periphery of and adjacent to the touched letter object. 
Nanaumi at [0064] describes a system which displays correction candidate characters for a single character which was selected by a user. Correction candidates can be identified based on information stored about the character string. Fig. 10A shows 3 correction candidates adjacent to and in a periphery of the single character which was selected for correction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Nanaumi with Ookawara and Oh. Nanaumi teaches an alternative arrangement of correction candidates for an entered character string, which minimizes the need for a user to divert attention from where correction is being made. Therefore, one of skill in the art would seek to combine elements of Nanaumi with Oh and Ookawara, in order to improve user experience by allowing users to remain focused on an area where a character correction is being carried out.
Claim 7 recites a terminal which carries out the method of Claim 1, and is similarly rejected.
With regard to Claim 2, Oh teaches before determining whether one of the displayed correction candidate objects has been touched: determining whether a particular correction candidate object has a significant configuration when the object to be corrected is replaced with the particular correction candidate object; and highlighting and displaying the correction candidate object when the correction candidate object is determined as having the significant configuration. [0048] describes that the correction candidates can be determined to be displayed in a font, font color, or font size so as to be differentiated from other keys when displayed prior to selection.
Claim 8 recites a terminal which carries out the method of Claim 2, and is similarly rejected.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, in view of Ookawara, in view of Nanaumi, and in view of Yu, U.S. PGPUB No. 2016/0110332 (“Yu”).
With regard to Claim 3, Yu teaches determining, when the letter object is determined as not having been touched, whether a gap between letter objects has been touched; and when the gap between the letter objects is determined to have been touched, displaying the objects for input on the display and setting a state to wait for input of letter information. [0079] describes that a user inputting a short tap on text instead of a long tap for replacement can designate selection of a gap between characters at the location of a touch on an input area, into which a user can enter a correction or other text as desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Yu with Oh, Nanaumi and Ookawara. Yu provides additional methods by which users can navigate to and correct text. Therefore, one of skill in the art would be motivated to combine aspects of Yu with Oh, Nanaumi and Ookawara, to improve user experience by providing additional methods for correcting input text.
Claim 9 recites a terminal which carries out the method of Claim 3, and is similarly rejected.
Claims 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, in view of Ookawara, in view of Nanaumi, and in view of Lunati, U.S. PGPUB No. 2005/0283726 (“Lunati”).
With regard to Claim 4, Lunati teaches displaying a clear object on an outer side of the displayed correction candidate objects. Fig. 8 shows a menu that can ignore an identified error attached to the bottom side of the list of correction candidates, where [0031] describes the option which ignores an error, thereby clearing the correction process for that word.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lunati with Oh, Nanaumi and Ookawara. Lunati streamlines the process of checking text for errors, as multiple errors can be displayed and then selected as desired by a user for correction, or other action. Therefore, one of skill in the art would be motivated to combine aspects of Lunati with Oh, Nanaumi and Ookawara, in order to provide improved user experience through a more robust correction system.
Claim 10 recites a terminal which carries out the method of Claim 4, and is similarly rejected.
With regard to Claim 5, Lunati teaches arranging the clear object based on a characteristic of a user who inputs the letter information. [0036] describes that the menu and correction can be based on a determined or selected language in the interface, thereby arranging where the ignore option appears in the interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lunati with Oh, Nanaumi and Ookawara. Lunati streamlines the process of checking text for errors, as multiple errors can be displayed and then selected as desired by a user for correction, or other action. Therefore, one of skill in the art would be motivated to combine aspects of Lunati with Oh, Nanaumi and Ookawara, in order to provide improved user experience through a more robust correction system.
Claim 11 recites a terminal which carries out the method of Claim 5, and is similarly rejected.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, in view of Ookawara, in view of Nanaumi, and in view of Kiss, U.S. PGPUB No. 2008/0109220 (“Kiss”).
With regard to Claim 6, Oh, in view of Kiss teaches determining whether a predetermined time has elapsed without a touch on the displayed correction candidate objects; stopping displaying the correction candidate objects when the predetermined time is determined to have elapsed without the touch on the correction candidate objects; and displaying the objects for input on the display and setting a state to wait for input of input information.
Oh teaches displaying correction candidates, as described above. Kiss teaches a system and method for text entry. [0007] describes that a menu of candidates for input words that a user can select from is displayed; a user can accept a word by selecting the word, or wait until a timeout period expires and move on to inputting the next word. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Oh, Nanaumi and Ookawara with Kiss. The background of Kiss describes that input with corrections is made more efficient through timeout periods for correction menus; a user can move on without correcting simply by waiting a short period of time instead of having to provide an input. Therefore, one of skill in the art would be motivated to combine Oh, Nanaumi and Ookawara with this element of Kiss, to improve user experience by streamlining the action of declining correction suggestions in an interface.
Claim 12 recites a terminal which carries out the method of Claim 6, and is similarly rejected.

Response to Arguments
Applicant’s arguments have been considered but are moot, as the newly cited Nanaumi reference cures any deficiencies with regard to the previously cited references in teaching or suggesting the subject matter which has been added by amendment. As described above Nanaumi teaches that correction candidates can be displayed adjacent to and in the periphery of a character selected for correction. Therefore, the claims are properly rejected, for the reasons given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

5/11/2022